DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.

Response to Amendment
The amendments and remarks, filed on 3/17/2022, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied.   
The amendments and remarks, filed on 3/17/2022, has been entered.  The claim amendments overcome the previous 112(b) rejection of claim 1. 

Claim Status
Claims 1, 3, 5-7 and 9-23 are pending and being examined. 

Claim Objections
Claim 19 is objected to because of the following informalities:  read “i)” should read as “iii)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]." Otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." See MPEP 2164.01. The test for undue experimentation is based on In re Wands, which include, but are not limited to, the following criteria:
A. The breadth of the claims;
B. The nature of the invention;
C. The state of the prior art;
D. The level of one of ordinary skill;
E. The level of predictability in the art;
F. The amount of direction provided by the inventor;
G. The existence of working examples; and
H. The quantity of experimentation needed to make or use the invention based on the
content of the disclosure.

Claims 1-3, 5-7 and 9-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 recites “the at least one temperature correction parameter that is stored in the memory includes a temperature measurement of the film, and the temperature measurement of the film that is stored in the memory and then retrieved from the memory is utilized in determine the concentration of the gas component” in lines 13-16 which is not enabled by the instant disclosure.  Although the instant specification recite the temperature correction parameter pp 3, this is just a rehash of the claims.  The instant specification does not further elaborate how the temperature correction parameter determines the gas component (Wands Factor A).  Further, the equation on pp 7-8 fails to include the temperature correction parameter, thus it is unclear if the temperature correction is just the temperature or if additional matter required (Wands Factor B).  The level of one of ordinary skill in the art would be high as it is unclear how the concentration is determined by the temperature correction parameter (Wands Factor D).  The level of predictability in the art is low, because the limited guidance provided in the specification for how the temperature correction parameter determines the gas concentration (Wands Factor E).  The applicant fails to provide working examples and guidance regarding the temperature correction parameter in the equation for determining concentration (Wands Factor F and G).  Further, the working examples and direction provided by the inventor do not discuss how the temperature correction parameter corrects the temperature.  Thus, for these reasons discussed above the Applicant does not provide corresponding structure or materials that the temperature correction parameter determines concentration to make and use the invention would be unreasonable and require undue experimentation so it is not enabled (Wands Factor H).  Claim 2-3, 5-7 and 9-23 are rejected by virtue of dependency on claim 1.  
Claims 1-3, 5-7 and 9-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “at least one temperature correction parameter is determined for a category of the film having a certain material property” in lines 9-10.  Specifically, the specification does not discuss the phrase/limitation “category of the film having a certain material property”.  Further, the applicant does not specify where support for the “certain material property” limitation is provided in the specification, and thus the limitation fails to comply with the written restriction requirement.  The examiner notes that the term “certain material property” was not in the original claims as filed and was introduced into the claims in the amendments filed on 2/28/2022.  Therefore, “certain material property” is considered new matter.  Claim 2-3, 5-7 and 9-23 are rejected by virtue of dependency on claim 1.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, 9-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a gas component in an atmosphere of a package, which is produced from a plastic film in a packaging machine” in lines 1-2.  It is unclear as if the plastic film is producing the gas component.  Specifically, is the gas component coming into contact with the plastic film or does the plastic film produce the gas component?  For the purpose of prosecution, the examiner interprets that the gas comes into contact with the plastic film.  Claims 2- 7, 9-12, and 14-21 are rejected by virtue of dependency of claim 1. 
Claim 1 recites the limitation “wherein at least one temperature correction parameter is determined” in line 9.  What parameter does the temperature correction parameter correct?  There is no correlation or discussion of how the parameter is used or related to any other features of the claim and its nexus between the other claim elements is ambiguous.  Is the temperature correction parameter related to the wavelengths or the concentration?  What is being corrected and how?  
Claim 1 recites the limitation “when the film is changed out or replaced in the packaging machine” in lines 12-13.  How is the film changed?  What is a change of the film?  The film is not described as changing and it is unclear what would actually change the film.  Is the film physically changing in response to the light, or are applicants stating that the film is replaced/changed to a another film after use?  Are multiple packages present to change or replace the film?  Or is one packages’ film being replaced or changed?   It is unclear if there are changes to the film or the film is being changed.  
Claim 15 recites the limitation “measuring and recording one or more temperature parameters of the reference package during cooling of the reference package to determine a cooling curve of the reference package; iii) determining the at least one temperature correction parameter from the cooling curve of the reference package” lines 3-7.  Specifically, it is unclear as to how the one or more temperature parameters relate the temperature correction parameter.  The cooling curve is determine by the one or more temperature parameter, and the temperature correction parameter is determine by the cooling curve.  What is the temperature correction parameter that the applicants are claiming.  Is it any temperature parameter or the temperature of the film/gas?  Claims 16-18 are rejected by virtue of dependency of claim 15.
Claim 18 recites the limitation “wherein the at least one temperature correction parameter comprises nine parameters” in lines 1-2.  It is unclear as to what parameters the applicant is referring to.  Specifically, as seen in Figure 8 of the instant specifications, the nine calibration parameters are used to find the oxygen concentration.  Are any variables that are temperature dependent considered temperature correction parameters?
Claim 19 recites the limitation “measuring and recording one or more temperature parameters of the reference package during cooling of the reference package to determine a cooling curve of the reference package; iii) determining the at least one temperature correction parameter from the cooling curve of the reference package” lines 3-7.  Specifically, it is unclear as to how the one or more temperature parameters relate the temperature correction parameter.  The cooling curve is determine by the one or more temperature parameter, and the temperature correction parameter is determine by the cooling curve.  What is the temperature correction parameter that the applicants are claiming.  Is it any temperature parameter or the temperature of the film/gas?  Claims 20 are rejected by virtue of dependency of claim 19.
Claim 22 recites the limitation “measuring and recording one or more temperature parameters of the reference package during cooling of the reference package to determine a cooling curve of the reference package; iii) determining the at least one temperature correction parameter from the cooling curve of the reference package” lines 3-7.  Specifically, it is unclear as to how the one or more temperature parameters relate the temperature correction parameter.  The cooling curve is determine by the one or more temperature parameter, and the temperature correction parameter is determine by the cooling curve.  What is the temperature correction parameter that the applicants are claiming.  Is it any temperature parameter or the temperature of the film/gas?  Claims 23 are rejected by virtue of dependency of claim 22. 

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-7, 9, 11-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Havens et al (US 20070212792 A1; hereinafter “Havens”) in view of Boekstegers et al (US 20100293899 A1; hereinafter “Boekstegers”) in view of Tobias et al (US 20190041338 A1; hereinafter “Tobias”; domestic priority filed 2/11/2016; already of record), and in further view of Havens et al (US 20070212789 A1; hereinafter “Havens-2”; already of record). 
Regarding claim 1, Havens teaches a method for measuring a concentration of a gas component in an atmosphere of a package (Havens; Abstract), which is produced from a plastic film (Havens; para [48]; the enclosed container includes a window 32 that permits the transmission of excitation light and emission light; examiner notes the concentration is determined by the transmission of the excitation light), and has a gas concentration indicator substance on a side the plastic film facing the atmosphere (Havens; para [48, 49]; Fig. 1; the luminescent compound 30), 
wherein the gas concentration indicator substance is exposed to an electromagnetic radiation of a wavelength (Havens; para [49]; Fig. 1; the excitation light source 12 emits light 26 having a wavelength that excites the luminescent compound 30), which then emits light at a different wavelength than the wavelength of the electromagnetic radiation (Havens; para [49]; the excited luminescent compound relaxes to the ground state it emits light 28 that is detectable by detector 16. Light emitted by the luminescent compound is referred to as “luminescent light”), and the concentration of the gas is determined on a basis of a decay curve of the emitted light (Havens; para [58]; From equations 2-5 the oxygen concentration may be determined by measuring the temperature of the luminescent compound…The intensity measurements may then be used to plot a decay curve), and 
wherein at least one temperature correction parameter is determined for the film (Havens; para [79]; Accurately measuring the temperature of the window 32, and hence, the interior space of the container helps to improve the accuracy of the oxygen concentration measurement), the determined at least one temperature correction parameter is stored in a memory of a computer, and the determined at least one temperature correction parameter is retrieved from the memory when the film is changed out or replaced (Havens; para [88, 108]; the control unit comprises a microprocessor or microcontroller configured to perform dedicated functions such as controlling the device and executing program modules that are capable of retrieving and analyzing the emission intensity data…store information, such as measured oxygen concentration, temperature data), the at least one temperature correction parameter that is stored in the memory includes a temperature measurement of the film (Havens; para [108]; the associated memory component may be configured to store information, such as measured oxygen concentration, temperature data, and luminescent emission data for a plurality of containers; examiner interprets the plurality of the containers as changing out the film because each film requires an individual film), and the temperature measurement of the film that is stored in the memory and then retrieved from the memory is utilized in determining the concentration of the gas component (Havens; para [74]; Fig 10; the control unit is configured to analyze the luminescent emission intensity and the temperature data to calculate the oxygen concentration within a container).
Havens does not teach a packaging machine.
However, Boekstegers teaches an analogous art of a method for measuring a concentration of a gas component in an atmosphere of a package (Boekstegers; Abstract; measuring device for determining a concentration of the gas in an interior of a package) which is produced from a plastic film packaging machine (Boekstegers; para [27]; container 14 can, prior to sealing, be substituted by a substitute gas or by a substitute gas mixture, e.g. by means of gas flushing), the film is changed out or replaced in the packaging machine (Boekstegers; para [29]; Fig. 3; the first web material 8 and the second web material 10 are cut between neighbouring containers 14 and at the lateral edge of the first web material 8).  It would have been obvious to one of ordinary skill in the art to have modified the packages of modified Havens to be in a packaging machine as taught by Boekstegers, because Boekstegers teaches that the packaging machine provides the longest possible shelf life of products (Boekstegers; para [4]). 
Modified Havens does not teach the gas concentration indicator substance is excited with a plurality of pulses.  
However, Tobias teaches an analogous art of distinguishing a target gas from other target gases (Tobias; Abstract) comprising a gas concentration indicator substance (Tobias; para [32, 33, 84]; Fig. 1; paper tape 110) excited with a plurality of pules (Tobias; para [45, 46, 49]; Fig. 1; the light source 120 can be activated (e.g., flashed) in light pulses of 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, or more ms).  It would have been obvious to one of ordinary skill in the art to have modified the emitted light taught by Havens to excite the indicator with a plurality of pulses as taught by Tobias, because Tobias teaches that the light pulses at different wavelengths emit light and is detected by the controller/processor (Tobias; para [49]). 
As best understood, modified Havens does not teach the category of the film having a certain material property.  
However, Havens-2 teaches an analogous art a luminescent compound to detect and measure concentrations of oxygen (Havens-2; Abstract) wherein a category of the film having a certain material property (Havens-2; para [153]; Table 3; Suitable polyolefins for use in the lidstock may include LLDPE, low density polyethylene, high density polyethylene, metallocene catalyzed polyethylene, polypropylene; examiner notes that each polymer compound has different/certain properties).  It would have been obvious to one of ordinary skill by the effective filing date to teach that the category of the film of Havens has certain material properties based on the category as taught by Havens-2, because Havens-2 teaches that the thermoplastics lidstock facilitate a strong heat seal on the container (Havens-2; para [85]). 
Note: “When” the film is changed out or replaced does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04).  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Regarding claim 3, modified Havens teaches the method according to claim 1, wherein a temperature of the plastic film to which the gas concentration indicator substance is attached is measured (Havens; para [79]; Accurately measuring the temperature of the window 32).
Regarding claim 5, modified Havens teaches the method according to claim 1, wherein the at least one temperature correction parameter is performed on a basis of a false light model for determining the gas concentration (Havens; para [24]; [O2]=(ATa(T)2+BTa(T)+CTa)(tau)2+(ATb(T)2+BTb(T)+CTb)(tau)+(ATc(T)2 +BTc(T)+CTc)). 
Regarding claim 6, modified Havens teaches the method according to claim 1, wherein the at least one temperature correction parameter for a class of packaging film is determined for each class (Havens; para [108]; the associated memory component may be configured to store information, such as measured oxygen concentration, temperature data, and luminescent emission data for a plurality of containers).  Examiner notes that Havens is modified to have a category of the film to have certain material properties as taught by Havens-2 in claim 1, thus the control unit would be determined for each class depending on the film used for the plurality of containers. 
Regarding claim 7, modified Havens teaches the method according to claim 1, wherein the at least one temperature correction parameter is determined for a certain gas concentration indicator substance (Havens; para [22, 24]; A detector disposed in a position to receive luminescent light emitted by the excited luminescent compound converts the luminescent light into an electronic signal. A control unit in communication with the detector then uses one or more algorithms to calculate the oxygen concentration; examiner notes that the temperature correction parameter is accounted for as shown in equation on para [24]).
Regarding claim 9, modified Havens teaches the method according to claim 1, a certain temperature correction parameter is determined on the packaging film currently in use (Havens; para [74]; Fig. 7, 11; control unit is configured to analyze the luminescent emission intensity and the temperature data to calculate the oxygen concentration within a container).  
Regarding claim 11, modified Havens teaches the method according to claim 1, wherein fluorophor in the gas concentration indicator substance emits the light (Havens; para [14, 24]; exciting a luminescent compound and then measuring the intensity of the light emitted by the excited luminescent compound as it relaxes to the ground state), and an intensity of the light decays over time (Havens; para [14, 24]; the emission of excited light as a function of time produces an exponential decay curve). 
Modified Havens does not teach the light emission to be red light. 
However, Tobias teaches an analogous art of distinguishing a target gas from other target gases (Tobias; Abstract) comprising a gas concentration indicator (Tobias; para [32, 33, 84]; Fig. 1; paper tape 110) excited with a plurality of pules (Tobias; para [45, 46, 49]; Fig. 1; the light source 120 can be activated (e.g., flashed) in light pulses of 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, or more ms) emits red light (Tobias; para [59]; emitting at least three wavelengths of light (112) selected from red, green, blue, and ultra-violet wavelengths from a light source (120); detecting a reflected portion (114) for each of the at least three wavelengths of light).  It would have been obvious to one of ordinary skill in the art to have modified the emitted light of the gas concentration indicator of modified Havens to be red light as taught by Tobias, because Tobias teaches the reflected red light indicates temperature of the gas (Tobias; para [27]). 
Regarding claim 12, modified Havens teaches the method according to claim 1 (the category of the film of modified Havens is modified to have certain material property as taught by Havens-2 in claim 1), wherein the category of the film is polyethylene film, polypropylene film, or an amorphous polyethylene terephthalate film (Havens-2; para [153]; Table 3; Suitable polyolefins for use in the lidstock may include LLDPE, low density polyethylene, high density polyethylene, metallocene catalyzed polyethylene, polypropylene). 
Regarding claim 13, Havens teaches a method for measuring a concentration of a gas component in an atmosphere of a package (Havens; Abstract), which is produced from a plastic film (Havens; para [48]; the enclosed container includes a window 32 that permits the transmission of excitation light and emission light; examiner notes the concentration is determined by the transmission of the excitation light) and has a gas concentration indicator substance on a side the plastic film facing the atmosphere (Havens; para [48, 49]; Fig. 1; the luminescent compound 30),
wherein the gas concentration indicator substance is exposed to an electromagnetic radiation of a wavelength (Havens; para [49]; Fig. 1; the excitation light source 12 emits light 26 having a wavelength that excites the luminescent compound 30), which then emits light at a different wavelength than the wavelength of the electromagnetic radiation (Havens; para [49]; the excited luminescent compound relaxes to the ground state it emits light 28 that is detectable by detector 16. Light emitted by the luminescent compound is referred to as “luminescent light”), and the gas concentration is determined on a basis of a decay curve of the emitted light (Havens; para [58]; From equations 2-5 the oxygen concentration may be determined by measuring the temperature of the luminescent compound…The intensity measurements may then be used to plot a decay curve), 
wherein at least one temperature correction parameter is determined for the film (Havens; para [79]; Accurately measuring the temperature of the window 32, and hence, the interior space of the container helps to improve the accuracy of the oxygen concentration measurement), 
wherein the at least one temperature correction parameter is stored in a memory of a computer, and the at least one temperature correction parameter is retrieved from the memory during a change out of the film (Havens; para [88, 108]; the control unit comprises a microprocessor or microcontroller configured to perform dedicated functions such as controlling the device and executing program modules that are capable of retrieving and analyzing the emission intensity data…store information, such as measured oxygen concentration, temperature data), the at least one temperature correction parameter is utilized in determining the concentration of the gas component (Havens; para [74]; Fig 10; the control unit is configured to analyze the luminescent emission intensity and the temperature data to calculate the oxygen concentration within a container), 3

wherein the at least one temperature correction parameter is determined on the packaging film currently in use (Havens; para [74]; Fig. 7, 11; control unit is configured to analyze the luminescent emission intensity and the temperature data to calculate the oxygen concentration within a container), 
wherein fluorophor in the gas concentration indicator substance emits the light (Havens; para [14, 24]; exciting a luminescent compound and then measuring the intensity of the light emitted by the excited luminescent compound as it relaxes to the ground state), and an intensity of the light decays over time (Havens; para [14, 24]; the emission of excited light as a function of time produces an exponential decay curve).
Havens does not teach a packaging machine wherein a gas exchange in a packaging machine is controlled according to the measured concentration of the gas.
However, Boekstegers teaches an analogous art of a method for measuring a concentration of a gas component in an atmosphere of a package (Boekstegers; Abstract; measuring device for determining a concentration of the gas in an interior of a package) which is produced from a plastic film packaging machine (Boekstegers; para [27]; container 14 can, prior to sealing, be substituted by a substitute gas or by a substitute gas mixture, e.g. by means of gas flushing), wherein a gas exchange in a packaging machine is controlled according to the measured concentration of the gas ( )
Modified Havens does not teach the gas concentration indicator is excited with a plurality of pulses. 
However, Tobias teaches an analogous art of distinguishing a target gas from other target gases (Tobias; Abstract) comprising a gas concentration indicator (Tobias; para [32, 33, 84]; Fig. 1; paper tape 110)  is excited with a plurality of pules (Tobias; para [45, 46, 49]; Fig. 1; the light source 120 can be activated (e.g., flashed) in light pulses of 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, or more ms), which then emits light at a different wavelength than the wavelength of the electromagnetic radiation (Tobias; para [45]; During each activation or flash, the light source 120 flashes the wavelength of a single color (e.g., red, green, blue, or UV) or of multiple wavelengths).  It would have been obvious to one of ordinary skill in the art to have modified the emitted light taught by modified Havens to excite the indicator with a plurality of pulses which then emits light at a different wavelength than the wavelength of the electromagnetic radiation as taught by Tobias, because Tobias teaches that the light pulses of each wavelength emitted light is detected by the controller/processor (Tobias; para [49]). 
Modified Havens does not teach the category of the film is polyethylene film, polypropylene film, or an amorphous polyethylene terephthalate film. 
However, Havens-2 teaches an analogous art a luminescent compound to detect and measure concentrations of oxygen (Havens-2; Abstract) wherein a category of the film having a certain material property (Havens-2; para [153]; Table 3; Suitable polyolefins for use in the lidstock may include LLDPE, low density polyethylene, high density polyethylene, metallocene catalyzed polyethylene, polypropylene; examiner notes that each polymer compound has different/certain properties).  It would have been obvious to one of ordinary skill by the effective filing date to teach that the category of the film of Havens has certain material properties based on the category as taught by Havens-2, because Havens-2 teaches that the thermoplastics lidstock facilitate a strong heat seal on the container (Havens-2; para [85]). 
Regarding claim 14, modified Havens teaches the method according to claim 1 (the package of modified Havens is modified to be in a packaging machine as taught by Boekstegers discussed above in claim 1), wherein the packaging machine comprises a deep drawing station (Boekstegers; para [25, 26]; Fig. 1; a deep drawing station in which containers 14 are formed in the first web material 8 by deep drawing), a filling station (Boekstegers; para [25, 26]; Fig. 1; a filling area 15 is provided, in which the containers 14 formed in the first web material 8 are filled with the product 16), and the sealing station (Boekstegers; para [25, 26]; Fig. 1; The sealing station 3 is provided with a closable chamber 17), and a sensor (Havens; para [49, 74, 78]; Fig. 1; detector 16) which reads out the gas concentration indicator substance inside of the packaging (Havens; para [84]; Fig. 1; detector that is capable of measuring light emitted by excited luminescent molecules as they transition from an excited state to the ground state).
Regarding claim 21, modified Havens teaches the method according to claim 1 (the package of modified Havens is modified to be in a packaging machine as taught by Boekstegers discussed above in claim 1), wherein the packaging machine comprises a deep drawing station (Boekstegers; para [25, 26]; Fig. 1; a deep drawing station in which containers 14 are formed in the first web material 8 by deep drawing), a filling station (Boekstegers; para [25, 26]; Fig. 1; a filling area 15 is provided, in which the containers 14 formed in the first web material 8 are filled with the product 16), and the sealing station (Boekstegers; para [25, 26]; Fig. 1; The sealing station 3 is provided with a closable chamber 17), and a sensor (Havens; para [49, 74, 78]; Fig. 1; detector 16) which reads out the gas concentration indicator substance inside of the packaging (Havens; para [84]; Fig. 1; detector that is capable of measuring light emitted by excited luminescent molecules as they transition from an excited state to the ground state).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Havens in view of Boekstegers in view of Tobias in view of Havens-2, and in further view of Asano et al (US 20070003743 A1; hereinafter “Asano”; already of record). 
Regarding claim 10, modified Havens teaches the method according to claim 1, wherein the gas concentration indicator substance is excited. 
Modified Havens does not teach the concentration indicator substance is excited with a green light and emits a red light.
However, Asano teaches an analogous art of a colored layer comprising fluorescent dye (Asano; Abstract; para [254]) wherein the concentration indicator substance is excited with a green light and emits a red light (Asano; para [254]; bluish green light from the light emitting layer is converted to red light by the fluorescent dye, the red light can be emitted).  It would have been obvious to one of ordinary skill in the art to have modified the concentration indicator substance of modified Havens to be excited with green light and emit red light as taught by Asano, because Asano teaches that colored layer is used to change the color tone of the emitted light (Asano; para [255]). 

Allowable Subject Matter
Claims 15-20 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15, 19, 20, 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: “measuring and recording one or more temperature parameters of the reference package during cooling of the reference package to determine a cooling curve of the reference package; determining the at least one temperature correction parameter from the cooling curve of the reference package”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed, 3/17/2021, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection.  The prior art rejection is withdrawn and a new prior art rejection is applied.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798